Exhibit 10.6

EMPLOYEE STOCK OPTION AGREEMENT

 

     Polycom, Inc. Notice of Grant of Stock Options    ID: 94-3128324 and Option
Agreement      6001 America Center Dr.      San Jose, CA 95164 [NAME]     
Option Number:    XXX [ADDRESS]      Plan:    2011 [ADDRESS]      ID:    XXXX

Effective Date you have been granted a Non-Qualified Stock Option to buy
[NUMBER] shares of Polycom, Inc. (the Company) stock at $«Price» per share.

The total option price of the shares granted is $xxxx.xx.

Shares in each period will become fully vested on the date shown.

 

Shares

  Vest Type   Full Vest   Expiration
Date [NUMBER]       [DATE]       [DATE]

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s 2011 Equity Incentive Plan and the Option Agreement, all of which
are attached and made a part of this document.

 

 

   

 

Polycom, Inc.     Date

 

   

 

[NAME]     Date



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF STOCK OPTION

1. Grant of Option. The Company hereby grants to the Employee under the Plan, as
a separate incentive in connection with his or her service and not in lieu of or
other compensation for his or her services, a stock option to purchase, on the
terms and conditions set forth in this Agreement and the Plan, all or any part
of an aggregate of the maximum number of Shares set forth on the Notice of
Grant.

2. Exercise Price. The purchase price per Share for this option (the “Exercise
Price”) shall be equal to the Exercise Price set forth on the Notice of Grant.

3. Vesting Schedule. Except as otherwise provided in this Agreement, the right
to exercise this option will vest in the amounts and on the dates shown on the
Notice of Grant. Except to the limited extent provided in paragraph 12, Shares
scheduled to vest on any such date actually will vest only if the Employee has
not incurred a Termination of Service prior to such date. If the Employee takes
a leave of absence authorized by the Company, no vesting of this option will
occur during the leave. If the Employee returns to active employment with the
Company or a Subsidiary within sixty (60) days after the start date of such
leave, then upon such return, the Employee will receive retroactive service
credit for the period of such leave. If the Employee does not return to active
employment with the Company or a Subsidiary within such sixty (60)-day period,
then no credit will be given for any part of such leave and the vesting of this
option will be deferred for a period of time equal to the entire period of the
leave. If this option is designated as an incentive stock option in the Notice
of Grant and the leave of absence continues for more than ninety (90) days, then
this option will become a nonqualified stock option (i.e., an option that is not
qualified under section 422 of the Code) beginning on the ninety-first
(91st) day of the leave, unless the Employee’s reemployment rights are
guaranteed by statute or by written agreement.

4. Termination of Option. If the Employee incurs a Termination of Service for a
reason other than Misconduct, death, Disability or Retirement, the Employee may,
within three (3) months after the date of such Termination of Service, or prior
to the Expiration Date, whichever shall first occur, exercise any vested but
unexercised portion of this option. If the Employee incurs a Termination of
Service due to the Employee’s Disability or Retirement, the Employee may, within
twelve (12) months after the date of such Termination or Service, or prior to
the Expiration Date, whichever shall first occur, exercise any vested but
unexercised portion of this option. If the Employee incurs a Termination of
Service on account of termination by the Company for Misconduct, this option
will terminate immediately and may not be exercised as to any Shares. Upon the
Employee’s Termination of Service, any unvested portion of this option (after
applying the rules of Paragraph 12) shall terminate immediately.

 

- 1 -



--------------------------------------------------------------------------------

For purposes of this Agreement, “Misconduct” means (a) the commission of any act
of fraud, embezzlement or dishonesty by the Employee, (b) the Employee’s
conviction of, or plea of nolo contendre to, a felony, (c) any unauthorized use
or disclosure by the Employee of confidential information or trade secrets of
the Company or of any Subsidiary, or (d) any other intentional misconduct by the
Employee adversely affecting the business or affairs of the Company or of any
Subsidiary in a material manner. The preceding definition shall not be deemed to
be inclusive of all the acts or omissions that the Company (or any Subsidiary)
may consider as grounds for the dismissal or discharge of the Employee or any
other individual in the service of the Company (or any Subsidiary).

For purposes of this Agreement, “Retirement” means Termination of Service after
attaining either (a) age sixty-five (65), or (b) age fifty-five (55) plus a
number of Years of Service so that the sum of the Employee’s age and Years of
Service is at least sixty-five (65). For this purpose, the Employee’s “Years of
Service” equals the number of full months from the Employee’s latest hire date
with the Company (or any Subsidiary) to the date of Termination of Service,
divided by 12.

5. Death of Employee. In the event that the Employee dies while an employee or
during the three (3) or twelve (12) month periods described in paragraph 4, the
Employee’s designated beneficiary (if beneficiary designations are permitted by
the Company in its discretion), or if no such beneficiary survives the Employee,
the administrator or executor of the Employee’s estate, may exercise any vested
but unexercised portion of the option within one (1) year after the date of the
Employee’s death. Any such transferee must furnish the Company (a) written
notice of his or her status as a transferee, (b) evidence satisfactory to the
Company to establish the validity of the transfer of this option and compliance
with any laws or regulations pertaining to such transfer, and (c) written
acceptance of the terms and conditions of this option as set forth in this
Agreement.

6. Persons Eligible to Exercise Option. Except as provided in Paragraph 5 above
or as otherwise determined by the Committee in its discretion, this option shall
be exercisable during the Employee’s lifetime only by the Employee.

7. Option is Not Transferable. Except as otherwise expressly provided herein,
this option and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. If permitted by applicable law, this option may
be transferred pursuant to a qualified domestic relations order subject to and
in accordance with such procedures as the Company (in its discretion) may
approve from time to time. Except as provided in the preceding sentence, upon
any attempt to transfer, pledge, assign, hypothecate or otherwise dispose of
this option, or of any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this option
and the rights and privileges conferred hereby immediately shall become null and
void.

 

- 2 -



--------------------------------------------------------------------------------

8. Exercise of Option. The Employee acknowledges that the exercise of this
option and the disposition of shares acquired upon exercise of this option must
comply with the terms of the Company’s securities trading policy, as it may
exist from time to time. This option may be exercised by the person then
entitled to do so as to any Shares which may then be purchased (a) by giving
notice of exercise in such form or manner as the Company may designate,
(b) providing full payment of the Exercise Price (and the amount of any income
and employment taxes and applicable fees, if any, the Company determines is
required to be withheld by reason of the exercise of this option or as is
otherwise required under Paragraph 10 below), and (c) giving satisfactory
assurances in the form or manner requested by the Company that the shares to be
purchased upon the exercise of this option are being purchased for investment
and not with a view to the distribution thereof. Exercise of this option, other
than through a stock broker-assisted transaction, will be permitted only during
the regular business hours of the Company in San Jose, CA. Notwithstanding any
contrary provision of this Agreement, if the expiration date of this option
falls on a Saturday, Sunday or holiday, the Employee may exercise any vested but
unexercised portion of this option at any time prior to the close of business on
the first business day following that Saturday, Sunday or holiday. In addition,
if the option is to be exercised through a stock broker-assisted transaction,
the option must be exercised while the applicable stock market is open for
trading and before the option otherwise expires.

9. Conditions to Exercise. Except as provided in Paragraph 8 above or as
otherwise required as a matter of law, the Exercise Price for this option may be
paid in one (1) (or a combination of two (2) or more) of the following forms:

(a) Personal check, a cashier’s check or a money order.

(b) If permitted by the Committee, irrevocable directions to a securities broker
approved by the Company to sell all or part of the option shares and to deliver
to the Company from the sale proceeds an amount sufficient to pay the Exercise
Price and any required withholding taxes. (The balance of the sale proceeds, if
any, will be delivered to the Employee.)

(c) If permitted by the Committee, the delivery to the Company of already-owned
Shares having a Fair Market Value sufficient to pay the Exercise Price and any
required withholding taxes (all in the form and manner specified by the Company
in its discretion).

(d) In another form permitted by the Committee in accordance with the terms of
the Plan.

10. Tax Withholding and Payment Obligations. The Company will assess its
requirements regarding tax, social insurance and any other payroll tax
withholding and reporting in connection with this option, including the grant,
vesting or exercise of this option or sale of shares acquired pursuant to the
exercise of this option (“tax-related items”). These requirements may change
from time to time as laws or interpretations

 

- 3 -



--------------------------------------------------------------------------------

change. Regardless of the Company’s actions in this regard, the Employee hereby
acknowledges and agrees that the ultimate liability for any and all tax-related
items is and remains his or her responsibility and liability and that the
Company (a) makes no representations or undertaking regarding treatment of any
tax-related items in connection with any aspect of this option grant, including
the grant, vesting or exercise of this option and the subsequent sale of shares
acquired pursuant to the exercise of this option; and (b) does not commit to
structure the terms of the grant or any aspect of this option to reduce or
eliminate the Employee’s liability regarding tax-related items. In the event the
Company determines that it and/or a Subsidiary must withhold any tax-related
items as a result of the Employee’s participation in the Plan, the Employee
agrees as a condition of the grant of this option to make arrangements
satisfactory to the Company to enable it to satisfy all withholding
requirements. The Employee authorizes the Company and/or a Subsidiary to
withhold all applicable withholding taxes from any cash compensation due to the
Employee. Furthermore, the Employee agrees to pay the Company and/or a
Subsidiary any amount of taxes the Company and/or a Subsidiary may be required
to withhold as a result of the Employee’s participation in the Plan that cannot
be satisfied by deduction from cash compensation due to the Employee. The
Employee acknowledges that he or she may not exercise this option unless the tax
withholding obligations of the Company and/or any Subsidiary are satisfied.

11. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority, is necessary or desirable
as a condition of the purchase of Shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

12. Change in Control. In the event of a Change in Control, this option shall be
subject to the definitive agreement governing such Change in Control. Such
agreement, without the Employee’s consent and notwithstanding any provision to
the contrary in this Agreement or the Plan, must provide for one of the
following: (a) the assumption of this option by the surviving corporation or its
parent; (b) the substitution by the surviving corporation or its parent of
options with substantially the same terms as this option; (c) the conversion of
this option into an option to purchase the consideration received by the
stockholders of the Company in the Change in Control; (d) the termination of
this option after the Company shall have provided the Employee with the ability
to exercise this option as to all Shares, including Shares which otherwise would
not be then exercisable, for a period of fifteen (15) days or less before the
consummation of the Change in Control; or (e) the cancellation of this option
after payment to the Employee of an amount in cash or cash equivalents equal to
(A) the fair market value of the Shares subject to this option at the time of
the Change in Control minus (B) the Exercise Price of the Shares subject to this
option at the time of the Change in Control. In the event the

 

- 4 -



--------------------------------------------------------------------------------

definitive agreement does not provide for one of the foregoing alternatives with
respect to the treatment of this option, this option shall have the treatment
specified in clause (d) of the preceding sentence. The Committee may, in its
sole discretion, accelerate the exercisability and vesting of this option in
connection with any of the foregoing alternatives. For purposes of this
Agreement, “Change in Control” means the occurrence of any of the following
events: (a) any “person” (as such term is used in Sections 13(d) and 14(d) of
the 1934 Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
1934 Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; (b) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets; (c) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or (d) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation. “Incumbent Directors” means
directors who either (A) are Directors as of the effective date of the Plan, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company). Notwithstanding the foregoing, if the
Employee is a party to a change of control agreement with the Company, the
definition of “change of control” as defined in the change of control agreement
will supersede the above definition.

Notwithstanding anything herein to the contrary, in the event the Employee
incurs a Termination of Service within twelve (12) months following a Change in
Control on account of a termination by the Company (or any Subsidiary) for any
reason other than Misconduct, then the right to exercise this option immediately
will vest as to all of the Shares set forth on the Notice of Grant.

13. No Rights of Stockholder. Neither the Employee (nor any transferee) shall be
or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable pursuant to the exercise of this option
unless and until certificates representing such Shares shall have been issued
and recorded on the records of the Company or its transfer agents or registrars
and delivered to the Employee (or transferee).

14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 6001 America Center Dr., P.O. Box 641390, San Jose, CA 95164, or at such
other address as the Company may hereafter designate in writing.

 

- 5 -



--------------------------------------------------------------------------------

15. Maximum Term of Option. Except to the limited extent provided in paragraph 5
above, this option is not exercisable after the Expiration Date.

16. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

17. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan. This option is not an
incentive stock option as defined in Section 422 of the Internal Revenue Code.
The Company may, in its discretion, issue newly issued shares or treasury shares
pursuant to this option.

18. Incentive Stock Option Rules. If this option is designated in the Notice of
Grant as an incentive stock option (i.e., as an option qualified under
Section 422 of the Code), the rules of this paragraph 18 shall apply to the
option. If this option is exercised more than three (3) months after the
Employee’s Termination of Service for any reason other than Disability or death,
this option no longer will be an incentive stock option and instead will be
deemed to be a nonqualified stock option (unless the employee dies within such
three-month period). If this option is exercised more than one (1) year after
the Participant’s Termination of Service on account of Disability, this option
no longer will be an incentive stock option and instead will be deemed to be a
nonqualified stock option (unless the employee dies within such one-year
period). If the fair market value (determined on the applicable grant date of
the option) of the shares with respect to which incentive stock options are
exercisable for the first time by the Employee during any calendar year (under
all incentive stock options granted to Employee under all plans of the Company
and its Subsidiaries) exceeds $100,000, the portion of the option shares in
excess of $100,000 instead shall be deemed to be shares under a nonqualified
stock option (rather than under an incentive stock option).

19. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

20. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Agreement, the Company reserves the right to revise this Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Employee, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A prior to the
exercise of the option, provided that any such revisions shall not materially
reduce the benefits intended to be conferred by this Agreement. However, in no
event will the Company be obligated to make any such revision and in all events,
the Employee will be solely responsible for any taxes that may be owed under
Section 409A on account of this option.

23. Amendment, Suspension, Termination. By accepting this option, the Employee
expressly warrants that he or she has received an option to purchase stock under
the Plan, and has received, read and understood the prospectus for the Plan. The
Employee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.

24. Disclosure of Employee Information. By accepting this option award, the
Employee consents to the collection, use and transfer of personal data as
described in this paragraph. The Employee understands that the Company and its
Subsidiaries hold certain personal information about him or her, including his
or her name, home address and telephone number, date of birth, social security
or identity number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all awards of options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in his or her favor, for the purpose of managing and administering
the Plan (“Data”). The Employee further understands that the Company and/or its
Subsidiaries will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of his or her participation in the
Plan, and that the Company and/or any of its Subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. The Employee understands that these
recipients may be located in the European Economic Area, or elsewhere, such as
in the U.S. The Employee authorizes the Company to receive, possess, use, retain
and transfer the Data in electronic or other form, for the purposes of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer to a broker or other third party with whom he
or she may elect to deposit any Shares of stock

 

- 7 -



--------------------------------------------------------------------------------

acquired from this award of Stock Option Shares of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares of
stock on his or her behalf. The Employee understands that he or she may, at any
time, view the Data, require any necessary amendments to the Data or withdraw
the consent herein in writing by contacting the Equity Programs Department for
the Company and/or its applicable Subsidiaries.

25. Labor Law. By accepting this option award, the Employee acknowledges that:
(a) the grant of this option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (b) all determinations with respect to any future grants,
including, but not limited to, the times when the options shall be granted, the
number of options subject to each option award and the time or times when the
options shall vest, will be at the sole discretion of the Company; (c) the
Employee’s participation in the Plan is voluntary; (d) the value of this option
is an extraordinary item of compensation which is outside the scope of the
Employee’s employment contract, if any; (e) this option is not part of the
Employee’s normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (f) the
vesting of this option will cease upon termination of employment for any reason
except as may otherwise be explicitly provided in the Plan or this Agreement;
(g) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; (h) this option has been granted to the Employee in the
Employee’s status as an employee of the Company or its Subsidiaries; (i) any
claims resulting from this option shall be enforceable, if at all, against the
Company; and (j) there shall be no additional obligations for any Subsidiary
employing the Employee as a result of this option.

26. Section 409A. The Company intends this option to be exempt from Internal
Revenue Code Section 409A. However, the Company has not and cannot guarantee
that this option is so exempt. The Employee agrees that the Employee (and not
the Company) will be solely responsible for any taxes that may be owed under
Section 409A on account of this option.

o 0 o

 

- 8 -